EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William L. Klima, Reg. No. 32,422; on January 6, 2022.

The application has been amended as follows: 
In claim 51, line 13, “tissue” was deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claims 32 and 51; none of the prior art of record, alone or in combination, discloses a tissue suturing system for suturing together two tissue sections, the tissue suturing system comprising, inter alia: one or more suturing threads; a plurality of anchoring units for deployment in a tissue, the anchoring units being slidably disposed along the one or more suturing threads, each of the anchoring units comprising a tissue-anchoring element located at one end and a thread-coupling element located at an opposite end and slidably coupled to the one or more suturing threads, the tissue-anchoring element and the thread-coupling element in each unit being connected together; wherein each tissue-anchoring element is configured to be inserted and secured within the tissue by the tissue-anchoring element passing entirely through the tissue and being deployed outside one side of the tissue while the thread-coupling element is located outside an opposite side of the tissue; wherein an actuation arrangement is configured for deploying each anchoring unit such that the tissue-anchoring element is fixed into the tissue, and for manipulating the thread to bring each deployed unit into proximity of each other; and wherein the one or more suturing threads are slidably coupled to the thread-coupling element and extend between thread-coupling elements of consecutive anchoring units, such that manipulating the one or more suturing threads brings a deployed unit into proximity with a previous deployed unit.
For comparison to the present invention, prior-art reference Darois et al. (U.S. Pat. No. 9,393,007), for example, discloses a device for suturing together two tissue .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leiboff (U.S. Pat. No. 7,021,316), Mueller et al. (U.S. Pat. No. 4,705,040), Boraiah et al. (U.S. Pat. App. Pub. No. 2010/0262166), and Stopek et al. (10,722,224) teach suturing devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771